Citation Nr: 1224949	
Decision Date: 07/18/12    Archive Date: 07/20/12

DOCKET NO.  07-06 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut




THE ISSUES

1.  Entitlement to service connection for a bilateral foot disorder, claimed as secondary to a service-connected left knee disability. 

2.  Entitlement to service connection for a bilateral hip disorder, claimed as secondary to a service-connected left knee disability. 

4.  Entitlement to service connection for a right knee disability, claimed as secondary to a service-connected left knee disability. 

5.  Entitlement to a rating in excess of 20 percent for the service-connected post-traumatic degenerative osteoarthritis of the left knee, status post lateral meniscectomy.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran served on active duty from October 1977 to October 1980. 

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision by the RO. 

The Board remanded the case to the RO for additional development of the record in July 2010.

The claim of secondary service connection for a bilateral hip disorder is being remanded to the RO via Appeals Management Center (AMC) in Washington, DC..  


FINDINGS OF FACT

1.  The congenital pes cavus is not shown to have caused or aggravated by the service-connected knee disability.

2.  The currently demonstrated right knee disorder is shown as likely as not to have been aggravated by the service-connected left knee disability.

3.  The service-connected left knee disability is not shown to be manifested by more than moderate instability or recurrent subluxation.  

4.  The service-connected left knee degenerative changes is shown to be productive of a disability picture manifested by a functional loss due to pain that more nearly approximates that a limitation of flexion to 45 degrees.  



CONCLUSIONS OF LAW

1.  The Veteran's disability manifested by bilateral pes cavus is not proximately due to or the result of the service-connected knee disability.  38 U.S.C.A. §§ 1110, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.310 (2011).

2.  By extending the benefit of the doubt to the Veteran, his right knee disability manifested by degenerative changes is proximately due to or the result of the service-connected left knee disability. 38 U.S.C.A. §§ 1110, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.310 (2011).

3.  The criteria for the assignment of an increased evaluation in excess of 20 percent for the service-connected left knee disability on the basis of instability or recurrent subluxation have not been met. 38 U.S.C.A. § 1155  (West 2002); 38 C.F.R. Part 4, §§ 3 .321, 4.40, 4.45, 4.59, 4.71a including Diagnostic Codes 5003, 5010, 5055, 5256, 5257, 5259, 5260, 5261, 5262, 5263 (2011). 

4.  The criteria for the assignment of a separate evaluation of 10 percent, but no more for the service-connected left knee disability on the basis of limitation of flexion have been met. 38 U.S.C.A. § 1155  (West 2002); 38 C.F.R. Part 4, §§ 3 .321, 4.40, 4.45, 4.59, 4.71a including Diagnostic Codes 5003, 5010, 5055, 5256, 5257, 5259, 5260, 5261, 5262, 5263 (2011). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION
	
In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.) and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).


Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) VA must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b) (1).  

This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), as was done in this case. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, the VCAA duty to notify was satisfied by way of letters sent to the Veteran dated in April 2005, November 2005, December 2005, February 2006, March 2006, July 2010, April 2011, and June 2011 that fully addressed all notice elements.

In compliance with the duty to notify the Veteran of what information would substantiate his claim, the Veteran was advised that VA used a Schedule for Rating Disabilities (Schedule) that determined the rating assigned and that evidence considered in determining the disability rating included the nature and symptoms of the condition, the severity and duration of the symptoms, and the impact of the condition and symptoms on employment. 

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993). 

The RO has obtained the VA outpatient treatment records and private medical records.  Additionally, the Veteran was afforded VA examinations in June 2006, August 2010 and July 2011.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


The Facts

The Veteran's service treatment records show no complaints or findings of a hip or right knee condition.  The pre-induction examination in June 1977 showed a finding of congenital pes cavus.  The Veteran's service treatment records show no medical attention for that condition during service.

The X-ray studies of the Veteran's left knee taken in February 2004 showed a bipartite patella and minimal sclerosis identified along the medial joint space.  

The Veteran underwent a VA examination in June 2006 when he reported having problems with pain, stiffness, swelling, buckling instability and fatigability.  His knee was aggravated by cold and activity.  He also reported having trouble participating in sports or standing for long periods and wearing a brace to help with instability.  The X-ray studies of the knee showed mild degenerative joint disease with osteophytes.

Upon examination, the Veteran had an antalgic gait with the left knee flexed at heel strike.  There was pes cavus deformity on standing with short feet, bilaterally.  The left knee was mildly to moderately swollen, with a knee circumference of 46cm on the left, compared to 44cm on the right.  There was no increased erythema.  Left knee range of motion was possible from 0 to 95 degrees with pain at the end of motion.  Crepitus was noted in the left knee.  

There was tenderness in the medial and lateral joint lines, as well as moderate pain on vertical compression of the left patella.  The Drawer sign was negative, and medial and collateral ligaments were intact.  He was able to do ten repetitions of the knee flexion and extension exercise while sitting on the edge of the table without a pain complaint, but fatigue and discomfort were noted.  

The Veteran's 2003 MRI finding were noted to show a Cyclops lesion and a full thickness cartilage defect.  The Veteran was diagnosed with degenerative joint disease of the left knee involving three compartments, with chronic knee pain and swelling and subjective complaints.  

The Veteran was also noted to have some limitation of motion.  After repetitive use, his knee was likely to develop more pain and likely caused some additional loss of range of motion to a moderate to severe degree on a temporary basis during flare-ups.

The X-ray studies of the hips in April 2009 were noted to show minor degenerative changes on the left side characterized by sclerosis and osteophyte formation of the superior lateral acetabulum.

The X-ray studies of the right hip taken in September 2009 were noted to be normal, with no evidence of fracture, dislocation or lesion. 

The X-ray studies of the right knee taken in May 2010 were noted to show stable degenerative changes of the right knee with an increase in swelling of the posterior soft tissues and joint effusion.  

The Veteran underwent a VA examination in August 2010 and reported having problems with his left knee that were exacerbated after a full day's work.  He reported having fatigue/pain in the legs as well as swelling at the end of the day.  It was also noted that the Veteran was treated for nonservice-connected significant varicose veins of both legs.  

The Veteran reported having problems in his left knee with pain, stiffness, swelling, weakness and giving way and flare ups with increased moving of equipment at work.  This occurred once every few weeks for a few hours.  He had a left knee brace, which he used occasionally.  He reported no problems with dislocation or recurrent subluxation.

The Veteran reported that his right knee started bothering him in approximately 2001, and this included soreness and swelling with activity.  He felt his right knee pain was related to his left knee disability, since he put most of his weight on the right side due to knee pain.  He reported that his hips also started bothering him around 2001.  He described the pain as a warm aching constant pressure.

Upon examination, the Veteran was noted to be morbidly obese with no gross evidence of ankylosis of the hips or knees.  In the left knee, he had full extension to 0 degrees, and flexion to 100 degrees with pain at the end of range of motion. The Veteran's knee was stable on testing.  

In the hips, there was no objective evidence of painful motion, edema, effusion, instability, weakness, redness, tenderness, heat, abnormal movement or guarding of movement.  He did have to stop motion testing due to hamstring cramps.  His hips had flexion from 0 to 100 degrees, limited by tight hamstring muscles and large abdominal girth.  Extension was from 0 to 30 degrees; adduction was from 0 to 25 degrees; abduction was from 0 to 45 degrees; external rotation was from 0 to 60 degrees, and internal rotation was from 0 to 40 degrees.  

The prior X-ray findings and the June 2003 MRI of the knee were noted to show a Cyclops lesion within the anterior aspect of the knee, as well as a cartilage defect in the medial femoral condyle.  The Veteran was diagnosed with post-traumatic degenerative changes of the left knee with a tear of the posterior horn of the medial meniscus and full thickness defect articulating aspect of the medial femoral condyle.  

The right knee was diagnosed with stable degenerative changes as likely as not multifactorial to include morbid obesity, pes cavus which was likely congenital, and as likely as not aggravated by altered gait to accommodate his left knee.  

The Veteran was diagnosed with bilateral hip pain which was felt to be due the Veteran's nonservice-connected back disability.  His altered gait from left and right knee pain was found to be contributing to his reported bilateral hip pain.

The Veteran reported that his feet had been hurting him for the past five years.  Wearing orthotics helped with his knee pain.  

Upon examination of the feet, the Veteran was noted to have full range of motion of all digits, with no evidence of flare ups, or reduced range of motion due to pain, fatigue, weakness, or lack of endurance.  There was no objective evidence of painful motion, edema, instability, weakness or tenderness.  

The Veteran had an overall normal gait.  There were no callosities, breakdown or unusual shoe wear pattern that would indicate abnormal weight bearing.  The Veteran was diagnosed with bilateral pes cavus, most likely congenital, and unlikely a residual of or aggravated by the service-connected knee condition.

The Veteran underwent another VA examination in July 2011.  At that time, he reported feeling all his claimed conditions were secondary to 
overcompensating for his service-connected left knee condition.  He had pain and stiffness in his hips, but no weakness or instability.  He related trouble in both his knees with instability, giving way, stiffness, weakness and speed of joint motion.  He was able to stand for up to one hour and to walk more than 1/4 mile but less then 1 mile.  He had frequent but intermittent use of a brace to assist his walking and had been employed as a post office worker for the past 20 years.

Upon examination, the physician noted no evidence of abnormal weight bearing.  Both hips showed abnormal motions and guarding of movement.  Both knees also showed abnormal motion and guarding of movement.  Grinding was also noted in both knees, but no instability.  

Both hips had 0 to 90 degrees of flexion, 0 to 20 degrees of extension, and 0 to 45 degrees of abduction.  Left knee flexion was from 0 to 90 degrees; left knee extension was normal, to 0 degrees.  Right knee flexion was from 0 to 100 degrees, and right knee extension was normal, to 0 degrees.  There was objective evidence of pain, but no additional limitation of motion after repetition.  

The examiner indicated that, in his opinion, the Veteran's body habitus likely limited his bilateral hip and knee range of motion, specifically, his increased BMI.  The examiner added that all of the Veteran's orthopedic conditions of the knees and hips did generally cause a moderate impact on the Veteran's usual daily activities; however, the severity of the left knee disability specifically was only slight, based on the objective medical evidence of record.

The Veteran also reported having bilateral foot pain which he felt was related to his service-connected left knee disability.  The pain was located in the plantar forefoot, bilaterally.  He reported having problems with his feet with swelling, heat, redness, stiffness, fatigability, weakness and lack of endurance.  

Upon examination, tenderness was found, but no painful motion, swelling, instability, weakness or abnormal weight bearing.  He had a normal gait.  The examiner stated that, based on his examination of the Veteran, there was insufficient objective medical evidence to warrant the diagnosis of an acute or chronic bilateral foot disorder.  

In sum, the examiner opined that the Veteran's bilateral hip condition, right knee condition, and bilateral foot condition were not caused by or the result of service, to include his service-connected left knee disability.  

In support of this opinion, the examiner noted that he found no objective medical evidence linking any of these conditions to service or to the left knee disability.  

The examiner added that there was no evidence based literature published in any peer-reviewed medical journals of a higher incidence or frequency of hip conditions, contralateral knee conditions, or bilateral foot condition in patients with knee osteoarthritis, than in the general population.


Service Connection Claims

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. 

That an injury or disease occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b). 

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

In order to establish service connection for a claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1   (1999); 38 C.F.R. § 3.303(a). 

Service connection may be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury. 38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc). 

Briefly, the threshold legal requirements for a successful secondary service connection claim are: (1) Evidence of a current disability for which secondary service connection is sought; (2) a disability which is service-connected; and (3) competent evidence of a nexus between the two. 

Under 38 C.F.R. § 3.303(c) (2011), congenital or developmental disorders are not diseases or injuries for the purpose of VA disability compensation.  However, service connection may be granted, in limited circumstances, for disability due to aggravation of a congenital or developmental abnormality by superimposed disease or injury.  See also VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15   (1993)). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of a matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  

Rather, the Board's analysis will focus specifically on what evidence is relevant to the particular claim, and what the evidence in the claims file shows, or fails to show, with respect to the claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support [the] opinion." Bloom v. West, 12 Vet. App. 185, 187 (1999); see also Black v. Brown, 5 Vet. App. 177, 180 (1993).

Initially, the Board notes that the Veteran does not claim that his right knee disorder or foot condition are related to service; rather he asserts that they are secondary to his service-connected left knee disability.  Moreover, there is no medical evidence showing any diagnosis in service or for many years thereafter or linking the onset of any of these disabilities directly to an event or incident of the Veteran's service.  

While congenital pes cavus was noted at entry into service, there is no showing of related complaints or findings during the period of active service.  Thus, absent supporting lay assertions, there is no basis for finding that the pre-existing bilateral pes cavus underwent an increase in severity during service.  

Based on its review of the entire record, the Board finds that the claim of service connection for the foot disorder as secondary to the service-connected left knee disability must be denied.  

The VA examiner in August 2010 essentially opined that it was unlikely that the foot disability was the residual of or aggravated by the service-connected left knee condition.   

Further, the VA examiner in July 2011found no medical evidence that the Veteran had any foot disability or foot pain that was related to his left knee disability, noting that the published peer-reviewed medical journals did not demonstrate a higher incidence or frequency of bilateral foot conditions in patients with knee osteoarthritis, than in the general population.  

The Board finds this opinion to be probative and reasonably supported by the record.  Significantly, both the August 2010 and July 2011 examinations reported that the Veteran had a normal gait.  

Thus, on this record, the Board finds that service connection for a foot condition must be denied.

In addition, after reviewing the entire record, the Board finds that service connection for a right knee disability is warranted.  

The VA examination report of August 2010 diagnosed the Veteran with stable degenerative changes of the right knee that was multifactorial in etiology, to include as being due to his morbid obesity, but as likely as not was aggravated by his altered gait to accommodate his left knee.  

The Board finds this opinion to be probative in showing that the current right knee disability as likely as not was caused by altered weight bearing due to the service-connected left knee disability.

In resolving all reasonable doubt in the Veteran's favor, secondary service connection for the right knee degenerative changes is warranted.  


Entitlement to a rating in excess of 20 percent for the service-connected post-traumatic degenerative osteoarthritis of the left knee, status post lateral meniscectomy.

The Veteran contends that an increased rating is warranted for his service connected left knee disability.   

The ratings for service-connected disabilities are determined by comparing the symptoms the Veteran is presently experiencing with criteria set forth in VA's Schedule for Rating Disabilities, which is based, as far as is practical, on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011). Separate diagnostic codes identify the various disabilities.  

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  

Also, when making determinations as to the appropriate rating to be assigned, VA must take into account the Veteran's entire medical history and circumstances.  See 38 C.F.R. § 4.1 ;Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995). 

A decision of the United States Court of Appeals for Veterans Claims (Court) has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).  

In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  

As the service-connected left knee disability has remained stable throughout the course of this appeal, the Board does not find entitlement to staged ratings to be an issue in the present case.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2011).

The Court has held that the RO must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use. DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare-ups. 38 C.F.R. § 4.14 (2006).  The Board notes that the guidance provided by the Court in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.  

However, the Board notes that the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 should only be considered in conjunction with the diagnostic codes predicated on limitation of motion. Johnson v. Brown, 9 Vet. App. 7 (1996).

In addition, the Board notes that the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59 (2011).

The standardized description of joint measurements is provided in Plate II under 38 C.F.R. § 4.71a (2011).  For VA purposes, normal extension and flexion of the knee is from 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II (2011).

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight- bearing are related considerations.  38 C.F.R. § 4.45 (2011).  For the purpose of rating disability from arthritis, the knee is considered a major joint.  See 38 C.F.R. § 4.45.

The Veteran is currently rated at a 20 percent evaluation under Diagnostic Code 5257, for the service-connected residuals of meniscectomies of the left knee.  

Under Diagnostic Code 5257, for other impairment of the knee, recurrent subluxation or lateral instability, knee impairment with slight recurrent subluxation or lateral instability is assigned a 10 percent rating.  

A 20 percent rating is assigned if there is moderate recurrent subluxation or lateral instability, and a 30 percent rating is assigned if there is severe recurrent subluxation or lateral instability. 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2011).

As to other relevant codes, arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected. 38 C.F.R. § 4.71a, Diagnostic Codes 5003 (degenerative arthritis) and 5010 (traumatic arthritis).  

Diagnostic Code 5010, traumatic arthritis, directs that the evaluation of arthritis be conducted under Diagnostic Code 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved. 38 C.F.R. § 4.71a, Diagnostic Code 5010.  

When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 38 C.F.R. § 4.71a, Diagnostic Code 5010.  

In VAOPGCPREC 23-97, the General Counsel  held that a claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Code 5003 and Diagnostic Code 5257, and that evaluation of a knee disability under both of these codes would not amount to pyramiding under 38 C.F.R. § 4.14 (2011). VAOPGCPREC 23- 97 (July 1, 1997), 62 Fed. Reg. 63604 (1997); see also Esteban v. Brown, 6 Vet. App. 259   (1994).  However, a separate finding must be based on additional disability.

In VAOPGCPREC 9-98 (1998), the VA General Counsel further explained that, when a Veteran has a knee disability evaluated under Diagnostic Code 5257, to warrant a separate rating for arthritis based on X-ray findings, the limitation of motion need not be compensable under Diagnostic Code 5260 or Diagnostic Code 5261; rather, such limited motion must at least meet the criteria for a no percent rating.

In VAOPGCPREC 9-04, the General Counsel held that separate ratings may be assigned for limitation of flexion and limitation of extension of the same knee. VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2007).  

Specifically, where a Veteran has both a limitation of flexion and a limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg. Id. 

Diagnostic Codes 5256 (ankylosis of the knee) and 5263 (genu recurvatum) are not applicable in this instance, as the medical evidence does not show that the Veteran has either of these conditions.

Diagnostic Code 5260 provides for the evaluation of limitation of flexion of the knee.  A no percent rating is assignable for flexion limited to 60 degrees.  A 10 percent rating is warranted when it is limited to 45 degrees, and a 20 percent rating is warranted when it is limited to 30 degrees.  A 30 percent rating contemplates limitation to 15 degrees.

Diagnostic Code 5261 provides for the evaluation of limitation of extension of the knee.  A no percent rating is warranted when leg extension is limited to 5 degrees.  A 10 percent rating is warranted when it is limited to 10 degrees, and a 20 percent rating is warranted when it is limited to 15 degrees.  Extension limited to 20 degrees warrants a 30 percent evaluation, extension limited to 30 degrees warrants a 40 percent evaluation, and a 50 percent evaluation contemplates extension limited to 45 degrees.

After reviewing the evidence of record, the VA examination in June 2006 noted that the Veteran reported wearing a brace to help with instability, but he was found to have negative drawer signs and intact medial and collateral ligaments.  

The VA examination report of August 2010 noted that the Veteran reported having problems with his knee "giving way," but no subluxation.  Upon examination, the knee was stable, with no laxity or weakness noted.  The July 2011 report of VA examination indicated that he had instability and "giving way" in his knee.  Upon examination, there were no findings of instability.  

The examiner also specifically indicated that he felt that the Veteran's left knee disability was only slight.  None of the medical evidence of record shows any findings significant enough to warrant a finding of severe recurrent subluxation or lateral instability.  Thus a higher rating would not be warranted under this code.

As to a higher or separate rating for limitation of motion, Diagnostic Code 5260 provides a no percent rating for limitation of flexion to 60 degrees.  

The June 2006 VA examination showed motion of 0 to 95 degrees without an increase in limitation of motion due to repetition, though the examiner indicated that he could have additional loss of range of motion during flare ups.  

The VA examination report of August 2010 found full extension to 0 degrees, and flexion to 100 degrees with pain at the end of range of motion.  

The VA examination in 2011 found left knee flexion was from 0 to 90 degrees, and left knee extension to 0 degrees.  

Thus, on this record, the Veteran is shown to have a full range of extension and noncompensable limitation of motion.  However, the Board finds that the service-connected left knee disability picture also is productive of an additional level of functional loss due to pain that more closely resembles that of flexion being restricted to 45 degrees.  

Therefore, considering all evidence of record, the Board finds that the criteria for the assignment of a separate rating of 10 percent, but no more for the service-connected left knee disability on the basis of a limitation of flexion have been met.   

The Board finds that the service-connected left knee condition does not present an exceptional or unusual disability picture so as to render impractical the application of the regular rating standards and to warrant referral for consideration of the assignment of an increased evaluation on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1) (2011).  The service-connected left knee disability is productive of manifestations that are contemplated and reasonably addressed by the ratings assigned.  

In the absence of evidence of such factors, the Board finds that submission for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not indicated. See Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v Brown, 8 Vet. App. 218, 227 (1995).



ORDER

Service connection for a bilateral foot disorder, as secondary to the service-connected left knee disability, is denied. 

Service connection for a right knee disorder, as secondary to the service-connected left knee disability, is granted. 

An increased rating in excess of 20 percent for the service-connected post-traumatic degenerative osteoarthritis of the left knee, status post lateral meniscectomy on the basis of instability or recurrent subluxation is denied.  

A separate rating of 10 percent, but not higher for the service-connected post-traumatic degenerative osteoarthritis of the left knee, status post lateral meniscectomy on the basis of limitation of flexion is granted, subject to the regulations controlling disbursement of VA monetary benefits.  



REMAND

Based on the evidence of record, the Board finds that further development is needed with respect to issue of secondary service connection for a bilateral hip condition.  

Specifically, the VA examination report of August 2010 diagnosed the Veteran with hip pain that was felt to be related to his nonservice-connected back disability, but added that altered gait was contributing to his hip pain.  While the Veteran was noted to have a normal gait, the examiner did not specify to what extent the hip condition was aggravated by the service-connected knee disability.  

The subsequent July 2011 VA examination noted that the Veteran's limited range of hip motion was likely due to his body habitus.  The VA examiner at this time found that the hip condition was not caused by or the result of the service-connected disability.  

Once again, the examiner did not address the extent to which the hip disability might have been aggravated by the service-connected knee disability.  

Thus, neither VA examination fully addressed whether the claimed bilateral hip condition was aggravated by the now service-connected bilateral knee disability.  

Accordingly, this remaining matter is REMANDED to the RO for the following action:

1.  The RO should take appropriate steps in order to obtain copies of any outstanding VA or non-VA clinical records referable to treatment rendered the Veteran for the claimed bilateral hip disorder since 2010.  

2.  After any outstanding records are received or determined to be unavailable, the RO should arrange for the Veteran to undergo a VA examination to determine the current nature and likely etiology of his claimed bilateral hip disorder.  

All indicated tests and studies are to be performed.  Prior to the examination the entire claims folder and a copy of this remand must be made available to the examiner for review of the case.  A notation to this effect must be included in the examination report.  

After examining the Veteran and reviewing the entire record, the examiner should opine as to whether it is at least as likely as not that any current hip disability was caused or aggravated by the now service-connected bilateral knee disability.    

Any opinions should be provided based on the results of examination, a review of the medical and lay evidence of record, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report, including an explanation of any alternative etiology.  If the examiner cannot respond without resorting to speculation, the examiner should explain why a response would be speculative.  

3.  After completing all indicated action, and any additional notification and/or development deemed warranted, the RO should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO must furnish the Veteran and his representative with a fully responsive Supplemental Statement of Case and they should be afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


